UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLYREPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 oTRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File number000-30262 VISUALANT, INCORPORATED (Exact name of registrant as specified in charter) Nevada 91-1948357 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 500 Union Street, Suite 406,Seattle, WashingtonUSA 98101 (Address of principal executive offices) (Zip Code) 206-903-1351 (Registrant's telephone number, including area code) N/A (Former name, address, and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares of common stock, $.001 par value, issued and outstanding as ofAugust 14, 2009: 28,762,707 shares Transitional Small Business Disclosure Format (check one): Yes o No x 1 TABLE OF CONTENTS Page Number PART 1 FINANCIAL INFORMATION 3 ITEM 1 Financial Statements (unaudited) 3 Balance Sheets as of June 30, 2009 and September 30, 2008 4 Statements of Operations For the three and nine months endedJune 30, 2009 and 2008, and the period from October 8, 1998 (Date of Inception) toJune 30, 2009 5 Statements of Cash Flows For thenine months endedJune 30, 2009and 2008 and for the period from October 8, 1998 (Date of Inception) toJune 30, 2009 6 Notes to the Financial Statements 7 ITEM 2 Management's Discussion and Analysis of Financial Condition and Results of Operation 11 ITEM 4T Controls and Procedures 13 PART II OTHER INFORMATION 13 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 13 ITEM 6 Exhibits 13 SIGNATURES 14 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying balance sheets of Visualant, Incorporated (development stage company) at June 30, 2009 and September 30, 2008, the statements of operations for the three and nine months ended June 30, 2009 and 2008, the statements of cash flows for the nine months ended June 30, 2009 and 2008 and for the period from October 8, 1998 (date of incorporation) to June 30, 2009, have been prepared by the Company's management, in conformity with principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three and nine month periods ended June 30, 2009 are not necessarily indicative of the results that can be expected for the year ending September 30, 2009. 3 VISUALANT, INCORPORATED (Development Stage Company) BALANCE SHEETS June 30, 2009 and September 30, 2008 June 30, September 30, 2009 2008 ASSETS CURRENT ASSETS Cash $ - $ 255 Prepaid Expenses 6,514 1,766 Total Current Assets 6,514 2,021 TOTAL ASSETS $ 6,514 $ 2,021 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Note payable to a related party $ 50,750 $ 50,750 Promissory note payable 82,000 - Accrued expenses and other liabilities 183,622 110,562 Accrued expenses and other liabilities due to related parties 659,187 504,662 Accounts payable 210,440 780,912 Accounts payable due to related parties 162,872 264,429 Total Current Liabilities 1,348,871 1,711,315 Long-term Notes Payable - 425,340 Commitments and Contingencies - - STOCKHOLDERS' DEFICIT Preferred stock - $0. 001 par value, 50, 000,000 shares authorized, no shares issued and outstanding - - Common stock - $0.001 par value, 200,000,000 shares authorized, 28,762,707 and 18,353,891 shares issued and outstanding, respectively 28,762 18,354 Additional paid in capital 6,134,829 4,521,760 Deficit accumulated during the development stage (7,505,948 ) (6,674,748 ) Total Stockholders' Equity (Deficiency) (1,342,357 ) (2,134,634 ) TOTAL LIABILITIES & EQUITY $ 6,514 $ 2,021 The accompanying notes are an integral part of these financial statements 4 VISUALANT, INCORPORATED (Development Stage Company) STATEMENTS OF OPERATIONS For the Three and Nine Months Ended June 30, 2009 and 2008 and the Period from October 8, 1998 (Date of Inception) to June 30, 2009 Three Months EndedJune 30, 2009 Three Months EndedJune 30, 2008 Nine Months Ended June 30, 2009 Nine Months Ended June 30, 2008 Period of Inception from October 8, 1998 to June 30, 2009 Revenues $ - $ - $ - $ - $ - Expenses Research and development - - 214,105 - 1,451,522 Administrative 76,620 154,704 569,525 638,718 4,558,814 Total Operating Expense 76,620 154,704 783.630 638,718 6,010,336 Loss from Operations (76,620 ) (154,704 ) (783,630 ) (638,718 ) (6,010,336 ) Other Income (Expense) Settlement of debt - 43,400 Interest expense (26,941 ) (15,730 ) (47,570 ) (56,151 ) (384,685 ) Loss of deposit - (1,154,327 ) Net Loss $ (103,561 ) $ (170,434 ) $ (831,200 ) $ (694,869 ) $ (7,505,948 ) Net Loss Applicable to Common Stockholders Basic and diluted $ (0.004 ) $ (0.01 ) $ (0.03 ) $ (0.04 ) Weighted Average Shares used in computing basic and diluted net loss per share 28,673,054 18,353,891 27,676,411 17,920,436 The accompanying notes are an integral part of these financial statements 5 VISUALANT, INCORPORATED (Development Stage Company) STATEMENTS OF CASH FLOWS For the Nine Months Ended June 30, 2009 and 2008 and the Period from October 8, 1998 (Date of Inception) to June 30, 2009 Nine Months Ended Nine Months Ended October 8, 1998 June 30, June 30, to June 30, 2009 2008 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (831,200 ) $ (694,869 ) $ (7,505,948 ) Reconciliation of net loss to net cash used in operating activities: Depreciation, amortization and tangible and intangible asset impairments - - 19,808 Issuance of capital stock for expenses 382,855 140,500 681,311 Stock based compensation 104,840 104,840 547,350 Stock Options Issued in exchange for services 7,565 7,021 244,196 Amortization of Deferred Financing - 24,000 96,000 Loss of deposit - - 1,154,327 Capital contributions - expenses - - 10,950 Increase (decrease) in cash resulting from changes in assets andliabilities: Prepaid expenses (4,748 ) (2,478 ) (6,514 ) Accounts payable and accrued expenses 340,432 421,062 3,426,172 Net Cash Used in Operating Activities (255 ) 76 (1,332,347 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment - - (12,308 ) Purchase of investment - deposit - - (1,154,327 ) Net Cash Used in Investing Activities - - (1,166,635 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock - - 2,022,892 Proceeds from issuance of convertible debt - - 425,340 Proceeds from issuance of notes payable - - 300,951 Repayment of notes payable - - (250,201 ) Net Cash Provided by Financing Activities - - 2,498,982 Net Changein Cash (255 ) 76 - Cash at Beginning of Period 255 91 - Cash at End of Period $ - $ 167 $ - Supplemental disclosure of cash flow information Cash paid during the period for interest - - $ 141,413 Issuance of common stock to retire debt $ 482,095 - $ 482,095 Conversion of accounts payable to promissory note 82,000 - 82,000 Issuance of common stock as consideration for accounts payable $ 646,122 $ 646,122 The accompanying notes are an integral part of these financial statements 6 VISUALANT, INCORPORATED (Development Stage Company) NOTES TO FINANCIAL STATEMENTS June 30, 2009 1. ORGANIZATION Visualant,
